DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/06/2022 have been fully considered.  Regarding the newly added claims 21-23, such claims are addressed with the modified ground of rejection presented below.  All other claims are allowed in view of the amendments and approved terminal disclaimer.

Response to Amendment
The amendments filed 6/06/2022 has been entered.  Claims 5-7, 9-11, and 16-17 have been cancelled.  New claims 21-23 have been added.  The art rejection and double patenting rejections of claims previously presented are withdrawn in view of the amendment and/or the terminal disclaimer approved 6/06/2022.  New claims 21-23 are rejected as discussed below.

Priority
	See MPEP 2139.01.  For a continuation-in-part application, the effective filing date of any claims which are not fully supported by the original parent disclosure(s) is the filing date of the instant application.  The instant application has a filing date of 5/26/2020 and claims the benefit of 15/961,560 with a filing date of 4/24/2018, which itself claims the benefit of 15/688,056 with a  filing date of 8/28/2017.
	As best understood, the instant claims are not fully supported by the parent disclosures and therefore would have an effective filing dated of 5/26/2020.  The parent disclosures do not recite that the devices are disposable, although this may represent an inherent capability.  Further, with reference to dependent claims, the parent disclosures do not provide support for details relating to end-of-life operations e.g. disposal when a certain time duration or a certain contaminant level is reached.
	If applicant believes that the parent disclosures provide full support for any of the claimed features in a manner that provides the instant claims with an earlier effective filing date, such support should be shown with as much clarity as possible.

Allowable Subject Matter
Claims 1-4, 8, 12-15, and 18-20 are allowed for reasons previously discussed, and in view of the amendments and the terminal disclaimer obviating the rejections of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blad (US PGPub 2019/0062190 A1) in view of Elliot (US PGPub 2014/0158640), in view of Tempest, Jr (US PGPub 2004/0168989 A1) and/or Peterson et al (US 6,228,255 B1).
See the discussion of priority above.  Blad represents prior art under 102(a)(1), and lies outside the 1 year grace period established by 102(b)(1), for any claims which are not fully supported by the disclosure of at least the parent application, 15/961,560.  Note that even if it is determined that features of particular claims are inherently supported, rejections against other dependent claims which are not fully supported would be maintained.
The discussion of Blad regarding the subject matter of claim 14 is still relevant as that subject matter is incorporated by reference into claims 21-23 i.e. those dependent claims which are not fully supported by the parent disclosure and for which Blad is still available as prior art.
Blad teaches a portable liquid filtration device and methods of use consistent with the claimed invention [Abs, 0024-0025].  Blad teaches that the system may be operable over a long lifetime, such as a lifetime of at least 1 million total liters of treatment, or 1.6 million total liters [0045] before requiring repair or replacement of any component (so long as the battery is suitably charged).  Blad further teaches the claimed battery life [0042].
With respect to claim 21, Blad and the rest teach as above but are silent to a system which is provided with an adhesive composition or mechanical locking mechanism to restrict access to the interior of the housing.
However, Tempest teaches a self-contained, portable water treatment system [Abs] and teaches that the system may preferably have a unitary sealed housing and an anti-tamper character, to ensure the safety and integrity of the system [0033].  Peterson similar teaches a portable water treatment facility with a housing which includes lockable doors to make the housing tamper resistant [Abs].
It would have been obvious to one of ordinary skill in the art to modify the system taught by Blad to include tamper resistance in the form of e.g. physical locks as in Peterson, or a sealed housing as in Tempest, to ensure the safety and integrity of the device.
Blad is silent to the device being disposable.  Given the broadest reasonable interpretation, such a limitation is drawn to the intended use of the claimed device, and any device may be disposed of if desired.  Regardless, in view of Elliot [Abs, 0035-0037], configuring the taught system to be disposable, and employing it in a disposable manner, would at least have been obvious to one of ordinary skill in the art to ensure that the system can be made at lower cost and can be made simpler and easier to use.
With respect to claim 23, Blad teaches that the device is sized to weight no more than 50 pounds and fit into 4 cubic feet or smaller [0016]; Blad is silent to weight of no more than 15 pounds.  However, see MPEP 2144.04 IV.A; changes in size are obvious engineering choices to those of ordinary skill in the art.  Providing the system in a lighter form would have been obvious to those of ordinary skill in the art, especially given that Blad teaches output exceeding the claim requirements i.e. one of ordinary skill in the art could choose a smaller/lighter system with lower capacity as desired.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blad in view of Elliot, in view of Tempest, Jr and/or Peterson et al, further in view of Shiue (US PGPub 2010/0135869 A1) and/or Denkewicz, Jr. (US PGPub 2007/0248488 A1).
Blad teaches as above, including production of potable water, but is silent to the specific performance regarding bacteria per milliliter (cfu/mL).
However, Denkewicz teaches that the combination of ozone and UV is effective to reduce microorganism counts for producing potable water [Abs, 0003].  Similarly, Shiue [0090, Table 1, Table 3] teaches reduction of bacteria on a cfu/mL basis through treatment with e.g. ozone.  In view of this, at minimum it would have been obvious to optimize the system of Blad to minimize bacterial output on a cfu/mL basis to ensure potability and disinfection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777